Citation Nr: 1101520	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for supraventricular 
tachycardia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to November 
1984, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), Atlanta, Georgia, Regional Office (RO), which 
denied service connection for supraventricular tachycardia.  The 
Veteran disagreed with such denial and subsequently perfected an 
appeal.   

The Board notes that the Veteran requested a hearing before a 
Decision Review Officer (DRO) and was notified that a hearing was 
scheduled for December 2006.  See October 2006 DRO Hearing 
Notification Letter; see also July 2006 Memorandum from the 
Veteran's Representative.  The Veteran subsequently withdrew her 
hearing request.  See December 2006 Type-Written Letter from the 
Veteran.  No further requests for hearings are of record.  As 
such, the Board finds that the Veteran's hearing request is 
withdrawn. 

In May 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  Such 
opinion was completed and a copy is associated with the Veteran's 
claims folder.  In August 2010, the Board requested clarification 
of the opinion.  Such clarification was completed and a copy of 
the addendum to the medical opinion is associated with the 
Veteran's claims folder.  In October 2010, the Board informed the 
Veteran that it had requested a specialist's opinion in 
conjunction with the adjudication of the appeal, provided her a 
copy of that opinion, and indicated that she was entitled to 
submit additional evidence or argument provided within 60 days of 
the date of that letter.  Such period has passed, and the Veteran 
provided further argument/evidence with a waiver of agency of 
original jurisdiction (AOJ) consideration.  See November 2010 
"Medical Opinion Response Form."  See also 38 C.F.R. § 20.1304 
(2010).  Therefore, the Board may properly consider such newly 
received evidence and will proceed with the consideration of his 
case.  

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with left eye glaucoma and 
defective vision/ refractive error.

2.  The Veteran reports that he sustained a left eye injury in-
service when he fell during basic training and got dust in his 
left eye, and such statements are consistent and credible with 
the Veteran's service.  

3.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's current left eye 
glaucoma and defective vision/ refractive error disabilities and 
his service.


CONCLUSION OF LAW

Supraventricular tachycardia was not incurred or aggravated in 
service, may not be presumed to have been so incurred, and it is 
not proximately due to or the result of the Veteran's service-
connected hypertension disability.  38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by October 2005 and June 
2006 letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required to 
substantiate her service connection claims; and of the Veteran's 
and VA's respective duties for obtaining evidence.  In 
attachments to May 2006 and June 2006 notice letters, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  While the May 2006 and June 2006 letters were issued after 
the initial rating decision in May 2006, the United States Court 
of Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the appellant's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court 
clarified that the issuance of a statement of the case could 
constitute a readjudication of the appellant's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the May 2006 and June 2006 notice letters were 
issued, the Veteran's claim was readjudicated in the December 
2006 Statement of the Case (SOC).  Therefore, any defect with 
respect to the timing of the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Further, if the VA determines that VA medical 
examinations or opinions are necessary to decide a claim, the VA 
must provide such examination or opinion.  38 C.F.R. § 
3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
STRs, VA treatment records, private treatment records, and 
statements submitted by or on behalf of the Veteran.  As noted, 
the Board also obtained a VHA opinion regarding whether the 
Veteran's supraventricular tachycardia  is related to her 
service.  See August 2010 VHA Opinion Report and Addendum.  As 
noted, the Veteran requested a hearing before a DRO and was 
notified that a hearing was scheduled for December 2006.  See 
October 2006 DRO Hearing Notification Letter; see also July 2006 
Memorandum from the Veteran's Representative.  The Veteran 
subsequently withdrew her hearing request.  See December 2006 
Type-Written Letter from the Veteran.  No further requests for 
hearings are of record.  As such, the Board finds that the 
Veteran's hearing request is withdrawn.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a disorder noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including cardiovascular disorders, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

Service connection generally requires competent and credible 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson.  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that there is a current 
supraventricular tachycardia disability, diagnosed as 
atrioventricular nodal reentry tachycardia (AVNRT) with left 
bundle branch aberrancy, as reflected in a April 2006 VA 
Arrhythmias Examination Report and the August 2010 VHA Opinion 
Report and Addendum.  As there is evidence of current chronic 
disability, the first element of the Veteran's service connection 
claim is satisfied. 
The Veteran is seeking service connection for supraventricular 
tachycardia, diagnosed as AVNRT with left bundle branch 
aberrancy, which she maintains is related to her active service.  
The Veteran claims her supraventricular tachycardia disability is 
related to her treatment for heart problems in-service including 
EKG evidence of premature ventricular contractions (PVCs) in-
service or related to her service-connected hypertension 
disability.  The Board notes that the Veteran's STRs include 
complaints of rapid heartbeat and weakness including notation of 
several PVCs.  See April 19, 1976 Chronological Record of Medical 
Care; July 30, 1979 MEDDAC Form 63.  However, there are no 
complaints, treatment, and/or diagnoses of any supraventricular 
tachycardia disability in-service.  
	
Upon review of the record, the Board finds that the preponderance 
of the evidence is against the Veteran's service connection claim 
based on all theories of entitlement, including direct, 
presumptive, and secondary, for supraventricular tachycardia, 
diagnosed as AVNRT with left bundle branch aberrancy.  

There is no evidence of any cardiovascular disability, 
specifically supraventricular tachycardia, diagnosed as AVNRT 
with left bundle branch aberrancy, within the first post-service 
year.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, the first 
indication of complaints of supraventricular tachycardia is 
reflected in a March 2005 Emergency Treatment Record from Sacred 
Heart Hospital, dated approximately twenty-one years post-
service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More 
importantly, such gap prevents an award of service connection on 
a presumptive basis.  

Further, although the Veteran has current supraventricular 
tachycardia disability and there is notation of treatment for 
heart problems and PVCs in-service, there is no probative and 
positive medical nexus evidence revealing a relationship between 
the Veteran's supraventricular tachycardia disability and her 
service.  In fact, the claims folder contains negative nexus 
opinions, and the Veteran has not provided a nexus opinion to the 
contrary.  In this regard, in an April 2006 VA Arrhythmias 
Examination Report, the examiner noted the Veteran's history of 
hypertension, one episode of palpitations and EKG evidence of 
premature ventricular contractions (PVCs) in-service, and 
treatment for supraventricular tachycardia or atrial ventricular 
node reentry post-service.  The April 2006 examiner assessed 
atrial ventricular node reentry with left bundle branch 
aberrancy, status-post successful radiofrequency ablation.  The 
April 2006 examiner opined that the atrial ventricular node 
reentry "is not caused by or related to the Veteran's unifocal 
PVCs during military service," and "is not cause by or related 
to" the service-connected hypertension.  The examiner also noted 
that "reentrant tachycardia is caused by a functioning accessory 
electrical pathway which is a congenital abnormality, but 
clinical manifestations may occur at any age," and "this one 
became apparent in 2005."  See April 2006 VA Arrhythmias 
Examination Report.  Further, in an August 2010 VHA Opinion 
Report and Addendum, the examiner noted that the Veteran's 
history of hypertension, one episode of palpitations and EKG 
evidence of premature ventricular contractions but no 
supraventricular arrhythmias in-service, and treatment for 
supraventricular tachycardia or atrial ventricular node reentry 
post-service.  The examiner noted that the AVNRT is "either 
congenital or acquired later in age by a process not related to 
service," and "although the trigger (but not the cause) of this 
tachycardia is usually atrial extra systole and sometimes 
ventricular extra systole, there is no documentation of an 
episode of tachycardia" in service.  Based upon this history and 
review of the Veteran's STRs, the examiner opined that the 
Veteran's "AVNRT with LBBB aberrancy was neither related to 
service nor aggravated, or permanently worsened by service."  
The examiner also opined that "there is no strong data to 
support a correlation between the [Veteran's] AVNRT and 
hypertension.  See August 2010 VHA Opinion Report and Addendum.

Complete review of the Veteran's claims folder, including post-
service private and VA treatment records, is negative for any 
other opinion regarding a nexus between the Vateran's 
supraventricular tachycardia disability and her service or her 
service-connected hypertension disability.
  
Further, the Veteran's history of obesity post-service, along 
with the first evidence of any supraventricular tachycardia 
disability being many years later (see March 2005 Emergency 
Treatment Record from Sacred Heart Hospital, dated approximately 
twenty-one years post-service), constitutes negative evidence 
tending to disprove the assertion that the Veteran was disabled 
from any disease or injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove 
the existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor, along 
with other factors concerning the veteran's health and medical 
treatment during and after military service). 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically heart problems, after the Veteran's 
discharge from service to warrant service connection under such 
theory.  See 38 C.F.R. § 3.303(b).   In this regard, as noted, 
review of the Veteran's post-service treatment records indicate 
that the first evidence of any supraventricular tachycardia 
disability was a March 2005 Emergency Treatment Record from 
Sacred Heart Hospital, dated approximately twenty-one years post-
service, and the Veteran has not argued that she suffered any 
heart problems during the period of discharge from service until 
her first post-service treatment in March 2005.  Absent a finding 
of a relationship between the Veteran's supraventricular 
tachycardia disability and her service or continuity of 
symptomatology related to service, there is no basis to grant 
service connection.

Additionally, the Board notes that the Veteran has contended on 
her own behalf that her supraventricular tachycardia disability 
is related to her military service.  The Veteran is competent to 
report her symptomatology during service.  However, such 
statements are not credible because, as discussed above, review 
of the evidence of record reveals that April 2006 and August 2010 
VA examiners provided negative nexus opinions regarding the 
Veteran's current disability and her service, including notations 
of PVCs in-service and the Veteran's service-connected 
hypertension disability.  Also, the first indication of any post-
service treatment/complaint of any supraventricular tachycardia 
is reflected in a March 2005 Emergency Treatment 


Record from Sacred Heart Hospital, dated approximately twenty-one 
years after her discharge from service.  

Based on the foregoing, the Board concludes that supraventricular 
tachycardia, diagnosed as AVNRT with left bundle branch 
aberrancy, was not incurred in or aggravated by service, may not 
be presumed to have been so incurred, and it is not proximately 
due to or the result of the Veteran's service-connected 
hypertension disability.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the evidence is 
against the claim, it is inapplicable in the instant appeal.  38 
U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for supraventricular 
tachycardia is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


